—Order unanimously reversed on the law without costs. Memorandum: Supreme Court abused its discretion in imposing sanctions against plaintiff for engaging in frivolous conduct (see, 22 NYCRR 130-1.1). Plaintiff’s request that the court recuse itself from the proceeding on the Law Guardian’s fee application "was not an abuse of judicial process approaching sanctionable conduct” (Parks v Leahey & Johnson, 81 NY2d 161, 165; see, Matter of Bozer v Higgins, 204 AD2d 979; cf., Leventritt v Eckstein, 206 AD2d 313). The rule permitting the imposition of sanctions is designed to discourage abusive litigation tactics (see, Watson v City of New York, 178 AD2d 126, 128), not to resolve personal disagreements between an attorney and the court. Furthermore, even if sanctions were warranted, the court erred in imposing sanctions without affording plaintiff a reasonable opportunity to be heard (see, 22 NYCRR 130-1.1 [d]; Flaherty v Stavropoulos, 199 AD2d 301, 302). (Appeal from Order of Supreme Court, Erie County, Whelan, J.—Sanctions.) Present—Denman, P. J., Green, Balio, Wesley and Callahan, JJ.